DETAILED ACTION

In light of the new round of rejection(s) set forth below, the following action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapper et al. (US 2011/0237725 A1) in view of Otter et al. (US 5346766) and in further view of Kohara (US 7456236 B2).

Regarding claims 1-5 and 9-11, Clapper teaches a pressure-sensitive adhesive (PSA) tape (PSA sheet) comprising an adhesive disposed (PSA layer) on a release liner (support substrate, current claim 9).  Clapper also teaches that the PSA are (meth)acrylate adhesives (PSA composition, acrylic polymer) comprising Guerbet (meth)acrylates of 12-32 alkyl groups such as, inter alia, those given by formulae (I) and (II) (para 0018-0027); which said Guerbet (meth)acrylates are identical to those presently disclosed for the presently claimed alkyl (meth)acrylates having a bio-mass-derived branched alkyl group with 12 or more, or 14 or more, carbon atoms in an ester terminus (current claims 1-3, 5 and 11), and are present 51-99 parts by weight per 100 parts total monomer (para 0028), which overlaps that for the presently claimed % by weight of current claims 1-3 and 5.
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Clapper also teaches that the copolymer comprises an acid functional monomer such as, inter alia, acrylic acid (carboxy group-containing monomer, current claim 4) in an amount of 0.5 to 15 parts by weight based on 100 parts total monomer (para 0035), which overlaps that presently claimed, towards providing crosslinking functionality (para 0039).  Clapper further teaches that the Guerbet copolymers provide very low glass transition temperature (Tg), low solubility parameters, low storage modulus towards conformable elasticity and enhanced adhesion to low energy surfaces (para 0009).
	Clapper further teaches that the adhesive composition is derived from renewable resources such as plant material, and that the increase in the price of oil and concomitant inter alia, Guerbet alkanols derived from renewable materials (paragraph 0031).
Clapper moreover teaches that a tackifier can be used in the PSA such as, inter alia, rosin resins and terpene resins, which are identical to those tackifiers presently disclosed as derived from plants towards increasing the biomass carbon ratio (see para 0086 presently disclosed), in an amount of 20 to 150 parts by weight per 100 parts by weight of the (meth)acrylate ester (co)polymer (paragraph 0066). 
Clapper does teach that the PSAs comprise initiators, which may or may not comprises carbon atoms obtained from renewable sources, but discloses that said initiators are present in very small amounts compared to the monomeric components comprising the acrylic polymer (para 0051).  Clapper also discloses chain transfer agents, which may or may not comprise carbon atoms obtained from renewable sources, but Clapper does not require them (para 0055).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the copolymers of Clapper with the acid functional monomer(s) and the Guerbet monomers in amounts identical to that presently claimed based on the crosslinking functionality, Tg, solubility, storage modulus and the adhesion to low energy surfaces required of the prior art’s intended application as in the present invention.
at least 50 %), and thereby arrive at the presently claimed invention from the disclosure of the prior art.

Clapper does not specify the peel strength of the PSA (current claim 1), or that the PSA sheets are designated to be removable (current claim 10).

However, Otter teaches positionable-repositionable PSA (title), and that the use of a tackifier increases the peel strength (column 5, lines 55-58); while Kohara teaches that acrylate monomers having longer alkyl chains decrease adhesion (column 3, lines 17-19).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the proportions of one or both of the Guerbet monomers and the tackifiers for the intended application since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) towards the PSA layer of Clapper demonstrating the presently claimed peel strength and removability based on the peel 

Regarding claim 7, while Clapper contemplates the inclusion of tackifiers (para 0015, 0059), Clapper does not require them.  In addition, however, Clapper does teach that the inclusion of tackifiers is provided at 20 to 150 parts per 10 parts of the copolymer (para 0066).
The only deficiency of Clapper is that the reference discloses the use of the tackifier at a lower limit of 20 parts per 100 parts of the copolymer, while the present claims require a maximum of less than 20 parts.
	It is apparent, however, that the instantly claimed amount of 20 parts and that taught by Clapper are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of tackifier disclosed by Clapper and the amount disclosed in the present claims, and further given the fact that no criticality is disclosed in the present invention with respect to the amount of tackifier claimed, it therefore would have been obvious to one of ordinary skill in the art that the amount of tackifier disclosed in the present claims is but an 

Regarding claim 8, Clapper teaches that the PSA compositions are coated to a dry thickness of 2-500 microns (para 0068), which overlaps that presently claimed.  Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the PSA layers of Clapper with the presently claimed thickness as such considerations are well within the knowledge available to the skilled artisan based on the thickness requirements of the prior art’s intended application.

Regarding claims 6 and 12, Clapper teaches that the adhesives comprise crosslinkers such as, inter alia, triazines (amine-based crosslinking agent) (para 0039).

Response to Arguments
Applicant's arguments, see the Pre-Appeal Request filed 11/16/2021, with respect to the rejection of claims 1-12 over Clapper et al. under 35 U.S.C. 103 as set forth in paragraph 4 of the action mailed 8/16/2021, have been fully considered but they are not persuasive.
The Applicant’s attention is respectfully directed to the revised prior art rejection set forth above, which has fairly and completely addressed the Applicant’s arguments in said Pre-Appeal Request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/26/2022